Citation Nr: 1625301	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left leg gunshot wound.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1978 to May 1982 and on active duty for training in the Army National Guard from November 1993 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a Decision Review Officer hearing in July 2013 and at a Board hearing in March 2014.  The transcripts of these hearings have been associated with the electronic claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2010, the Board denied the Veteran's claim of entitlement to service connection for residuals of a gunshot wound to the left lower extremity on the basis that they were not permanently aggravated by an injury or disease incurred during active duty for training or by an injury incurred during inactive duty for training.  The June 2010 Board decision is final.

2.  The evidence received since the June 2010 Board decision regarding the claim for service connection for left leg gunshot wound residuals does not relate to an unestablished fact necessary for the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2010 Board decision that denied entitlement to service connection for residuals of a gunshot wound to the left lower extremity is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015). 

2.  The evidence received since the June 2010 Board decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for residuals of a left leg gunshot wound have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014 & Supp. 2015) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Veteran was provided with appropriate VCAA notice in October 2011 prior to the initial adjudication of the case in January 2012.  This notice included an explanation of the previous prior denial for the claim for service connection for left leg gunshot wound residuals, and explained what constituted new and material evidence necessary to reopen the claim.  Accordingly, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159.  The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes service treatment records, service personnel records, VA treatment records, and VA medical examination reports.  The Veteran has not identified any pertinent, outstanding records which must be obtained nor has he completed any authorization form to allow VA to obtain any further records pertinent to this issue.  See 38 C.F.R. § 3.159(c)(1).  The Veteran reported at the March 2014 Board hearing that he saw a private physical therapist in 2006 or 2007.  Board Hearing Transcript 14.  The Veteran has not, however, provided VA with an authorization to obtain such private records, and as he has not submitted any new and material which would allow the case to be reopened, the Board has no further obligation to remand this issue to allow the Veteran more time to provide such authorization.  There is additionally no indication that such records would be new and material, as they would not establish whether the Veteran's gunshot wound injury was aggravated by his service in 1993 and 1994.  See, e.g., Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The Board also notes that the Veteran has not been afforded a VA examination on this issue since he submitted his claim to reopen the issue in October 2011.  However, the Board finds that another VA examination is not required as the claim for service connection is not being reopened.  See 38 C.F.R. § 3.159(c)(4)(iii); see also Woehlaert v. Nicholson, 21 Vet.App. 456, 464 (2007).  

At the July 2013 Decision Review Officer hearing and the March 2014 Board hearing, the issue on appeal was clarified, and questions were asked designed to elicit evidence that may have been overlooked with regard to the claim.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that he has residuals of a gunshot wound injury to the left lower extremity which preexisted his active duty for training from November 1993 to March 1994 and was aggravated by that service.  The Veteran testified in March 2014 that he was shot in the leg about a year prior to reenlisting in the service in 1993.  Board Hearing Transcript 9.  He stated that while the injury was noted at entrance into service, it resulted in a lot of problems during his strenuous training, aggravating the injury.  Id. at 9-10.  He stated that he was given some treatment for his leg in 2006, but then stopped going to the doctor, although he still uses a cane and takes pain medication.  Id. at 10-11.  The Veteran presented similar testimony at the July 2013 Decision Review Officer hearing.

Generally, a disability will be service connected if it was incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2015).  Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran first applied for service connection for residuals of a gunshot wound in December 2006.  The claim was denied in an August 2007 rating decision, on the basis that there was no evidence that the Veteran's preexisting condition had been permanently worsened as a result of his service.

The evidence of record at the time of the August 2007 rating decision included service treatment records which noted a fracture of the fibula secondary to a gunshot wound in the February 1994 separation examination.  An Entrance Physical Standards Board Proceeding form dated February 1994 recorded that the Veteran sustained a gunshot wound to the left mid tibia approximately six to seven years ago and was experiencing pain in the left tibia and foot with running.  Objective findings included X-rays showing a healed mid fibula fracture with retained bullet fragments, tenderness to palpation of the left mid tibia, and bullet entry and exit wounds.  The examiners determined that the Veteran's injury had not been permanently aggravated by his military service, but recommended that he be separated from the Army for failure to meet medical procurement standards.

The record also included the report of an August 2007 VA examination, at which the examiner diagnosed the Veteran with intermittent musculoligamentous strain of the left lower extremity secondary to a gunshot wound to the left lower extremity with fibula fracture.  The examiner concluded that it was less likely than not that the Veteran's military service permanently aggravated the residuals of his gunshot wound to the left lower extremity beyond the usual progression of the disability.  The examiner explained that the Veteran denied any subsequent injury or trauma to the leg while in service and that it was unlikely that the physical activities he participated in during service caused any permanent aggravation of the condition.  The examiner stated that it was likely that the Veteran would have experienced similar symptoms to the same degree had he not participated in military service.  

The Veteran perfected an appeal of the August 2007 rating decision, and testified before a Veteran Law Judge in April 2009.  The claim was denied by the Board in a June 2010 decision on the basis that the Veteran's residuals of a gunshot wound were not permanently aggravated by an injury or disease incurred during active duty for training or by an injury incurred during inactive duty for training.  The June 2010 Board decision was not appealed, and it is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In October 2011, the Veteran submitted a request to reopen the claim.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence of record at the time of the last prior denial, the June 2010 Board decision, established that the Veteran had incurred a gunshot wound prior to service and that he currently had residuals from that injury, but the evidence failed to show that the preexisting injury was permanently aggravated by military service.  Evidence which indicated that a worsening or permanent aggravation of the Veteran's disability occurred in service would therefore be material as it would relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.

The Veteran has not, however, submitted any new or material medical evidence relating to this claim.  The testimony provided by the Veteran in July 2013 and March 2014 is essentially duplicative to that which he gave at the April 2009 Board hearing.  New VA treatment records were obtained, but these records do not show any treatment or complaints related to a left leg gunshot wound injury.  These records therefore do not relate to any unestablished fact necessary to substantiate the claim, such as whether the Veteran's gunshot wound residuals had been worsened or aggravated.

None of the evidence received since the June 2010 Board decision and relates to an unestablished fact necessary to substantiate the claim.  In that regard, there is still no competent medical evidence indicating any worsening or aggravation of the Veteran's preexisting gunshot wound injury during his active duty for training in 1993 and 1994.  In the absence of any evidence which could be construed as new and material with regard to the claim for service connection for gunshot wound residuals, the Board has no basis upon which to reopen the claim.

In sum, the evidence that has been received since the last final decision on the matter does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left leg gunshot wound.  38 C.F.R. § 3.156.  The evidence received since June 2010 is either cumulative, irrelevant, or redundant of the evidence of record at the time of the last final denial, and does not raise a reasonable possibility of substantiating the claim.  Thus, the evidence received since June 2010 is not new and material, and the requirements have not been met to reopen the Veteran's claim for service connection for residuals of a left leg gunshot wound.


ORDER

New and material evidence having not been received, the claim for service connection for residuals of a left leg gunshot wound is not reopened.


REMAND

The Veteran also contends that he has an acquired psychiatric disorder, to include PTSD, which is related to military sexual trauma or to other traumatic events which occurred during his military service.  At the March 2014 Board hearing, the Veteran testified that after about seven months of serving in the Navy, he was first sexually assaulted.  Board Hearing Transcript 3.  He stated that this occurred several times, and that he then had an additional traumatic experience when his brother committed suicide, which eventually resulted in a confrontation with his captain that caused him to be thrown in the brig for three days on bread and water, followed by repeated other punishments.  Id. at 2-5.  The Veteran's representative argued that these stressors were not addressed by the VA examiner, and therefore a new examination is necessary.  Id. at 6.

The Veteran's service personnel records show that he was subjected to a number of non-judicial punishments for infractions in service, including "3 days confinement on bread and water" in January 1980.

The Veteran was last afforded a VA examination in April 2013.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and instead diagnosed the Veteran with personality disorder with antisocial and narcissistic tendencies.  The examiner stated that the Veteran reported being sexually abused by his father during and after service, but this does not appear to be an accurate history as reported by the Veteran at the March 2014 Board hearing.  The examiner did not discuss or was not aware of the Veteran's reports of being traumatized by being confined to the brig and placed on bread and water for three days.  The examiner also stated that the Veteran had no diagnosis of traumatic brain injury, which is contrary to the findings of the November 2012 VA examination, which diagnosed the Veteran with post concussive headaches, due to an in-service head injury in 1979.  The Board therefore finds that this issue must be remanded in order to obtain a new VA examination which fully considers the Veteran's assertions and accurate medical history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative).

The Veteran has reported that all of his psychiatric treatment has been through VA, and the record currently contains treatment records from the VA Nebraska-Western Iowa Health Care System in Omaha, Nebraska dated up to November 2013.  See Board Hearing Transcript 15.  All relevant treatment records dated since November 2013 must be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the VA Nebraska-Western Iowa Health Care System in Omaha all outstanding, pertinent records of treatment of the Veteran since November 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2. Schedule the Veteran for a VA examination with a psychologist or psychiatrist other than the examiner who performed the April 2013 examination (i.e., not J.H.M., Psy. D.) to determine the nature and etiology of all current psychiatric disorders.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

After reviewing the claims file, performing an in-person examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Identify all current psychiatric disorders.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the March 2013 claim.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

If a current diagnosis of PTSD is not found, please specifically discuss the Veteran's VA treatment records which contain numerous entries of a diagnosis of PTSD.

b) For every diagnosed psychiatric disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.

In providing this opinion, the examiner must discuss the Veteran's assertions that he was sexually assaulted in service and that he was traumatized by being placed in confinement on bread and water for three days (which is corroborated by his personnel records) following the apparent suicide of his brother and the subsequent disciplinary actions which continued to occur after that time.

3. The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Thereafter, readjudicate the claim.  If the benefit sought is not granted in full, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


